SUSAN L. ARLSON
                                                        SUPREME COURT CLERK



   IN THE SUPREME COURT OF THE STATE OF WASHINGTON




In the Matter of the Personal Restraint of
                                                        NO. 9 2 6 7 9-4
REGINALD BELL,

                    Petitioner.                             EN BANC


                                                   Filed:    JAN ' 9 2017

           PER CURIAM-Reginald Bell was convicted in 2009 of possession of
cocaine with intent to deliver No.92679-4                                                                          PAGE2


Appeals determines that the successive petition was time barred, then the Court of
Appeals should dismiss it. In this case, however, the Court of Appeals made no such
determination.       Hence, it erred in dismissing Mr. Bell's petition rather than
transferring it to this court for consideration.
                                       PROCEDURE
              The acting chief judge dismissed Mr. Bell's petition solely on the basis that
Mr. Bell failed to show good cause why he did not raise the issue presented in this
petition in his previous personal restraint petitions. The dismissal order provides in
part as follows:

            Bell argues that RCW 10.73.100(4) exempts his petition from the time
       bar, because it exempts petitions in which the petitioner alleges that "the
       defendant pled not guilty and the evidence introduced was insufficient to
       support the conviction." But even if his petition is not time-barred, it is
       successive under RCW 10.73.140 because he has filed prior petitions and
       fails to show good cause why he did not raise this issue in an earlier
       petition. This court is directed to dismiss a successive petition.
       RCW 10.73.140. Accordingly, it is hereby

              ORDERED that Bell's petition is dismissed under RAP 16.11(b).

Thus, the Court of Appeals dismissed Mr. Bell's petition because it was successive.
The Court of Appeals did not decide whether the petition was also time barred.
                                         ANALYSIS
              The legislature and this court apply different rules to successive petitions
that raise previously raised claims that have been adjudicated, successive petitions that
raise previously raised claims that have not been adjudicated, successive petitions that
raise new claims, and successive petitions that raise either type of claim but are also
untimely. We talce this opportunity to discuss what the rules require in these
situations.

       1.        Transfer of Successive Petition
              RCW 10.73.140 directs that "[i]f a person has previously filed a petition for
personal restraint, the court of appeals will not consider the petition unless the person
No. 92679-4                                                                       PAGE3


certifies that he or she has not filed a previous petition on similar grounds, and shows
good cause why the petitioner did not raise the new grmmds in the previous petition."
This statute further directs that "[i]f upon review, the court of appeals finds that the
petitioner has previously raised the same grounds for review, or that the petitioner has
failed to show good cause why the ground was not raised earlier, the court of appeals
shall dismiss the petition on its own motion without requiring the state to respond to
the petition."
       We have previously determined that RCW 10.73.140 cannot be applied in
isolation. In In re Personal Restraint of Perkins, 143 Wn.2d 261, 266, 19 P.3d 1027
(2001), we held that this statute, which applies only to the Court of Appeals, must be
considered in light of the directive in RCW 2.06.030 that "[n]o case, appeal or petition
for a writ filed in the supreme court or the court shall be dismissed for the reason that
it was not filed in the proper court, but it shall be transferred to the proper court."
Accordingly, where the Court of Appeals does not have jurisdiction to consider a
petition on a particular basis that this court may consider, the petition should be
transferred "to the proper court" rather than dismissed. Sometimes the Washington
Supreme Court is "the proper court" for a personal restraint petition:        article IV,
section 4 of the Washington Constitution vests this court with original jurisdiction in
habeas corpus proceedings, such that a petitioner could file a personal restraint
petition directly in this court. Thus, RCW 2.06.030 compels the Court of Appeals to
transfer a successive petition that raises new grounds, and that is not time-barred, to
this court. I d. at 266-67.
       2.        Good Cause Requirement

            Application of this principle has led to a distinction between the proper

procedure when the Court of Appeals receives a successive petition asserting similar

grounds for relief and when it receives a successive petition raising new grounds for

relief. If the Court of Appeals finds that the petitioner has previously raised similar
No. 92679-4                                                                      PAGE4



grounds for relief, RCW 10.73.140 divests that court of jurisdiction. But

RCW 10.73.140 does not divest this court of jurisdiction, and under RAP 16.4(d), this

court may consider more than one petition for similar relief on behalf of the same

petitioner if good cause is shown. Accordingly, in In re Personal Restraint of

Johnson, 131 Wn.2d 558, 566, 933 P.2d 1019 (1997), where Johnson's successive

petition sought relief on the same grmmds as an earlier petition, we held that "the

proper procedure for the Court of Appeals, when it receives a personal restraint

petition it may not consider under the terms ofRCW 10.73.140, is either to dismiss it,

or to transfer it to this Court if it determines RAP 16.4(d) might apply." But dismissal

based on failure to show good cause is limited to successive petitions seeking similar

relief within the meaning of RAP 16.4(d). By its terms, this rule does not apply to

petitions asserting new grounds for relief. Thus, while the Court of Appeals retains the

power to dismiss a successive petition asserting similar grmmds for relief where the

petitioner does not show that good cause might allow this court to consider the

petition, there is no good cause prerequisite for transfer to this court of a petition

raising new grounds for relief. See Perkins, 143 Wn.2d at 267.

          The "good cause" requirement of RAP 16.4(d) does not apply to this

successive petition. A successive petition seeks "similar relief' within the meaning of

RAP 16.4(d) if it raises matters that have been previously heard and determined on the

merits. In re Pers. Restraint of Martinez, 171 Wn.2d 354, 362, 256 P.3d 277 (2011).

Mr. Bell states that he raised the same sufficiency of the evidence claim presented

here in previous petitions, but that the issue has not been considered and determined
~N~o~·~92~6~7~9-~4~--·--------------------------------------------~PAGE5

on the merits. 1 The acting chief judge's order also indicates that this petition raises a

new claim for relief. Accordingly, we will consider Mr. Bell's successive petition as

one that does not seek "similar relief' within the meaning of RAP 16.4(d) and transfer

it to this court for determination. 2

       3.     RCW 10.73.090 and Turay Create an Exception to the Rule on Transfer

            There is an exception to this rule of transfer. The Court of Appeals cannot

consider a petition that is both untimely and successive; instead, it must be dismissed

as untimely rather than transferred to this court. In re Pers. Restraint of Turay, 150

Wn.2d 71, 87, 74 P.3d 1194 (2003). Thus, the question of whether a successive

petition is time barred ordinarily should be decided by the Court of Appeals.

            If the acting chief judge had found that Mr. Bell's petition was both
successive and untimely, then dismissal would have been proper. But here, the acting
chief judge's order assumes, without deciding, that the petition is timely, apparently
reasoning that the successive petition could not be considered under RCW 10.73.140
in any event because Mr. Bell failed to show good cause why he did not raise his
challenge to the sufficiency of the evidence in an earlier petition. As discussed above,
the good cause showing is not required here. The acting chief judge therefore erred in
dismissing the petition without assessing its timeliness. In the absence of a fmding
that it was untimely, the petition should have been transferred.

       1
         Mr. Bell states that in Court of Appeals cause no. 46262-1-II a panel of judges
accepted the State's concession as to a community custody error and remanded to the trial
court for correction of the judgment and sentence, but declined to consider his other claims
tmder the "mixed petition" rule of In Personal Restraint ofHankerson, 149 Wn.2d 695,
700, 72 P.3d 703 (2003). He indicates he also raised the issue in Court of Appeals cause
no. 472 74-1-II, a petition dismissed by the clerk of the court, and in Court of Appeals cause
no. 47440-9-II, where the claim was voluntarily dismissed.
       2 The only direct bar to raising new issues in this court is the abuse of the writ
doctrine. In re Pers. Restraint ofTuray, 153 Wn.2d 44, 48, 101 P.3d 854 (2004) (citing In
re Pers. Restraint of Stoudmire, 141 Wn.2d 342, 352, 5 P.3d 1240 (2000)). There is no
basis here for dismissing the petition as an abuse of the writ. See id. (outlining
circumstances in which a successive petition may constitute an abuse of the writ).
No. 92679-4                                                                       PAGE 6


      4.      Mr. Bell's Petition Is Untimely
           We begin our review with the question of timeliness. Mr. Bell contends that
his petition is timely and that relief is warranted because there was insufficient
evidence of his intent to deliver cocaine. RCW 10.73.090 specifies a one-year time
limit for filing a collateral attack on a judgment and sentence in a criminal case, but
this time limit does not apply if the petitioner pleaded not guilty and demonstrates that
the evidence was insufficient to support the conviction. RCW 10.73.100(4). Although
Mr. Bell raises a ground for relief that has not previously been determined in the
context of a personal restraint petition, and is potentially exempt from the one-year
time limit on collateral attack, he did raise insufficiency of the evidence on direct
appeal. As a general rule, a personal restraint petitioner may not renew a claim that
was raised and rejected on the merits on direct appeal unless the petitioner shows that
the interests of justice require reconsideration. In re Pers. Restraint of Yates, 177
Wn.2d 1, 17, 296 P.3d 872 (2013). It is debatable whether the issue was fully
considered on the merits on direct appeal. Mr. Bell claimed that the State did not
provide sufficient evidence that he possessed cocaine with intent to deliver, see
RCW 69.50.401(1), but he provided argumentation only as to the "possession"
element. See State v. Bell, noted at 164 Wn. App. 1006, 2011 WL 4458794, at *8 n.9.
The court addressed only that argmnent. Id. But we need not decide the parameters of
the issue raised and rejected on the merits on direct appeal; regardless of whether it
can be said that the Court of Appeals addressed this sufficiency of the evidence issue,
the record does not support Mr. Bell's contention that the State failed to provide
sufficient evidence that he intended to deliver the cocaine that was in his possession.
Evidence admitted at trial indicated that Mr. Bell personally brought powder cocaine
to a motel room, processed the powder cocaine into rock cocaine, and cut a ball of
rock cocaine into smaller pieces. The 68 to 73 grams of cocaine police found in the
motel room had a street value of more than $6,000. When Mr. Bell was searched
No. 92679-4                                                                       PAGE7



incident to his arrest, he had $964 in his pocket. The test for determining
the sufficiency of the evidence is whether, after viewing the evidence in the light most
favorable to the State, any rational trier of fact could have found guilt beyond a
reasonable doubt. State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992). All
reasonable inferences from the evidence must be drawn in favor of the State and
interpreted most strongly against the defendant. Id. Clearly, the evidence was
sufficient to support a verdict of guilt.
           Mr. Bell's assertion that the evidence introduced at trial was insufficient to
support the conviction is without merit, and his petition therefore does not escape the
time bar set forth in RCW 10.73.090. Cf In re Pers. Restraint of Stenson, 150 Wn.2d
207, 220, 76 P.3d 241 (2003) (petitioner's claim did not meet the requirements for
newly discovered evidence and therefore was not within the exceptions to the time bar
delineated in RCW 10.73.100). We dismiss his personal restraint petition.